BROWN, J.
The legal status of an irrigation district has been brought in question in this controversy. An irrigation district organized under the Irrigation District Law of this state is a municipal corporation, its. property public property, and its officers public officers, elected by the legal voters of the irrigation district, with duties and powers fixed and limited by the law of their creation. Such a district “is cheated for a public purpose and it rests in the discretion of the legislature when to create it and with what powers to endow it.” Fallbrook Irrigation Dist. v. Bradley, 164 U. S. 112 (41 L. Ed. 369, 17 Sup. Ct. Rep. 56, see, also, Rose’s U. S. Notes). Among other things, the title of the act provides for the “government of irrigation districts,” and the body of the act carries out the purpose expressed in *12the title. The legislative assembly considered an irrigation district organized under the Irrigation District Law to be a municipal corporation: Laws 1895, p. 13; Laws 1917, p. 743; Rathfon v. Payette District, 76 Or. 606, 610 (109 Pac. 1044); Grieg v. Owyhee Irrigation District, 102 Or. 265 (202 Pac. 222).
Oregon, as well as other western states, took its Irrigation District Act from California. The decisions of the courts for these states are of great value in the construction of this act.
In People v. Cardiff Irrigation District, 51 Cal. App. 307 (197 Pac. 384, 387), the Supreme Court of California said:
“It is no longer open to doubt that the legal status of an irrigation district is that of a municipal corporation. Although its duties and powers are of narrower scope in the subjects of their action than in the case of a city or other general municipal organization, nevertheless, the affairs concerning which such district does act are those ‘of a public corporation to be invested with certain political duties which it is to exercise in behalf of the state.’ ”
Another court has written:
“An irrigation district is a municipal corporation, and its property is public property and * * is not the subject of a mechanic’s lien.” Storey & Fawcett v. Nampa and Meridian Irrigation District, 32 Idaho, 713 (187 Pac. 946), Syl.
Again, the question as to whether an irrigation district is a municipal corporation within the meaning of Section 6, Article VII, of the Constitution of Idaho, prohibiting the legislature from imposing taxes for the purposes of a municipal corporation, arose in Gem Irrigation District v. Van Deusen, 31 Idaho, 779 (176 Pac. 887). In that case, the court said:
*13“An irrigation district is a municipal corporation within the meaning of the foregoing constitutional provision. Pioneer Irrigation District v. Walker, 20 Idaho, 605 (119 Pac. 304); Ferbrache v. Drainage Dist. No. 5, 23 Idaho, 85 (128 Pac. 553, Ann. Cas. 1915C, 43, 44 L. R. A. (N. S.) 538; Brown Bros. v. Columbia Irr. Dist., 82 Wash. 274 (144 Pac. 74).”
In Brown Bros. v. Columbia Irr. Dist., supra, it was held that an irrigation district is a municipal corporation within the meaning of the statute relative to taking a bond for public works.
In the case of Peters v. Union Gap Irr. Dist., 98 Wash. 412 (167 Pac. 1085), it was held that the irrigation district is a municipal corporation with such powers as are conferred upon it by statute.
In State v. Columbia Irr. Dist., 121 Wash. 79 (208 Pac. 27), the court held that an irrigation district is a municipal corporation as respects its contracts.
Also see Turlock Irr. Dist. v. White, 186 Cal. 183 (198 Pac. 1060, 17 A. L. R. 72).
For the purpose of all points discussed in this opinion, the defendant Ochoco Irrigation District must be treated as a municipal corporation.
The plaintiff maintains that the defendant is estopped from asserting the invalidity of its contract because of the provisions of Section 41, Chapter 357, Laws of 1917, re-enacted as Chapter 390, Laws of 1919, and appearing in Oregon Laws as Sections 7358, 7359 and 7360.
We will briefly refer to the history of our Irrigation District Law, including the “Confirmation Act.”
The Irrigation District Law was adopted in this state by the legislative assembly of 1895 (see page 13, Gen. Laws of Oregon, 1895). This law, in substance, was a copy of the irrigation law of the state of California known as the “Wright Act,” together with its *14amendments. The “Confirmation Act” is likewise of Californian origin.
3 Kinney on Irrigation and Water Rights (2 ed.), § 1390, says:
“The now famous irrigation district law of California, familiarly known as the ‘Wright Law’ was enacted in 1887. Mr. Wright, the author of the bill, * * was sent to the legislature for the express purpose of having such a law enacted. The original ‘Wright Law’ was amended by the legislature at every session thereof, after the same was enacted, until the session of the legislature of 1897. The Act of 1889, relating to the confirmation of these organizations and commonly designated as the ‘Confirmation Act,’ although entirely an act supplemental to the original ‘Wright Act,’ in law forms no part of the original act. It was an act creating a special proceeding for the determination of the validity of the acts authorized by the statute to be performed. In 1897, the original act and its amendments were repealed and a new and complete similar act sometimes called the ‘Bridgeford Act,’ or the ‘WrightBridgeford Act,’ substituted in its place.”
This latter act has since been amended, and, as amended, was adopted in 1911 by this state as a part of the Irrigation District Law. In 1917 it was revised and re-enacted as Section 41, Chapter 357, General Laws of Oregon for that year. This section, however, was repealed and re-enacted as a separate statute by Chapter 390, General Laws of Oregon, 1919.
The scope of a judgment of confirmation by the Circuit Court of the proceedings in the organization or subsequent acts of such district may include:
A judicial examination and judgment of the court as to regularity and legality of the following matters:
1. The organization proceedings.
2. The issue and sale of the bonds of the district.
*153. The order of the County Court declaring the organization of the district.
4. The declaration of the result of any district election.
5. Order of the hoard including in, or excluding lands from, the district.
6. The order of such board levying any assessment.
7. The issue of any bonds, or determining any bond issue.
8. The legality of proceedings authorizing a contract with the United States.
Mr. Kinney states the reason for the ‘ ‘ Confirmation Act” as follows:
“The objects of these provisions are to provide a security for investors, prevent fraud, and to promote the advantage of the irrigation districts by enabling them to secure a decree as to the validity of issued “bonds, which will be binding upon all the world. It has also been found from experience that bonds will sell for a much better price where their validity has been confirmed by the court. The confirmation proceeding is denominated in the acts as a special proceeding, and it is clearly in the nature of an action in rem, the object being to determine the status of the district, and its power to issue valid bonds.” 3 Kinney on Irrigation and Water Eights (2 ed.), pp. 2561, 2562, and see numerous authorities cited under note 5.
Section 14 of the original Irrigation District Act (Section 7318, Or. L.), which provides that an irrigation district may defend, is in point. It declares:
“The said board is hereby authorized and empowered * * to institute and maintain any and all actions and proceedings, suits at law or in equity, necessary or proper, in order to fully carry out the provisions of this act, or to enforce, maintain, protect or preserve, any and all rights, privileges and immunities created by this act or • acquired in pursuance *16thereof; and in all courts, actions, suits or proceedings the said board may sue, appear and defend, in person or by attorney, and in the name of such irrigation district. ’ ’
This provision has been preserved in its entirety in all subsequent revisions of the irrigation district law. The following words have been added thereto:
“The court shall, in all actions or suits or other proceedings, take judicial knowledge of the organization of, and boundaries of, all irrigation districts which have been heretofore, or may be hereafter, organized under the provisions of this act.”
That the district has the right to defend itself in the present suit and to assert the invalidity of the contract involved herein cannot be questioned.
This case involves the application of the following sections of the Irrigation District Act:
Laws of 1895, page 18, Section 11 (L. O. L., § 6178), * Laws 1915, Chapter 189, Section 4, which reads:
“The board shall have the power, and it shall be their duty to manage and conduct the business and affairs of the district; make and execute all necessary contracts; employ and appoint such agents, officers, and employees as may be required, and to prescribe their duties; * * and generally to perform all such acts as shall be necessary to fully carry out the purposes of this act.”
Laws of 1895, page 19, Section 12 (L. O. L., § 6179), as amended by Section 5, Chapter 189, Laws of 1915, permitting the use of the bonds, at par value, by the board, for the purposes of making payments due a contractor on construction. This Section reads in part:
“Said board may also construct, or contract for the construction of the necessary canals, dams, reservoirs, pumping plants and other necessary works for the *17collection and distribution of water in, and for the drainage of said district, and may do any and every lawful act necessary to be done that water may be furnished for the lands in said district for irrigation purposes * * . In case of construction by the district of any canals, dam, reservoir, pumping plant, power plant, or other necessary work for the collection and distribution of water, or in case the district contracts for the construction thereof, the bonds of the district may be used at par value in payment thereon and may be delivered by the board of directors at such times and in such amounts as may be necessary to enable the district to carry on such construction, or make the payments due by it under said contract.”
Laws of 1895, page 29, Section 37 (L. O. L., § 6206), as amended by Section 11, Chapter 223, Laws of 1911, calling for competitive bids, in the following language:
“After adopting a plan for said canal or canals, storage reservoirs and works, the board of directors shall give notice, by publication thereof not less than once a week for three successive weeks in one newspaper published in each of the counties composing the district (provided a newspaper is published therein) and in such other newspaper as they may deem advisable, calling for bids for the construction of such works, or of any portion thereof; if less than the whole work is advertised, then the portion so advertised must be particularly described in such notice. Said notice shall set forth that plans and specifications can be seen at the office of the board, and that the board will receive sealed proposals therefor, and that the contract will be let to the lowest responsible bidder, stating the time and place for opening said proposals, which, at the time and place appointed, shall be opened in public; and as soon as convenient thereafter the board shall let said work, either in portions or as a whole, to the lowest responsible bid*18der; or they may reject any or all bids and readvertise for proposals, or may proceed to construct the ■work under their own superintendence. Contracts for the purchase of materials shall be awarded to the lowest responsible bidder.”
To the section last quoted, the following amendment was made by Section 10, Chapter 189, Laws of 1915:
“Provided that the provisions of this section shall not apply in the case of contract between the district and the United States.”
Laws of 1895, page 22, Section 16 (L. O. L., § 6184), relates to the sale of bonds for cash.
The above proviso in the matter of contracts with the United States, written into the statute by the legislative assembly of 1915, is the only exception contained in the act relating to public notice, and hence is illuminating in construing the act.
The construction placed upon the above sections of the irrigation district law by the directors of Ochoco Irrigation District has been invoked by plaintiff.
It is settled law that in cases of doubt and ambiguity, the courts may consider an executive construction of a statute. But whenever the words of the law are clear and the true meaning evident on the face of the act, there is never any room for construction: Black on Interpretation of Laws, §§89 and 90; 2 Lewis’ Sutherland Statutory Construction, § 473.
“Usage is only the interpreter of an obscure law, but cannot control the language of a plain one.” Endlich, Interpretation of Statutes, 501.
The law under consideration is a state statute, and in order to constitute general usage and practical *19construction, the interpretation placed thereon must be general and not local.
A law applicable to the entire state cannot receive different interpretations in different localities: 2 Lewis’ Sutherland Statutory Construction, §473; Endlich, Interpretation of Statutes, § 362.
The existence of a contemporaneous construction placed upon a statute is a matter of law.
“The court will take judicial notice thereof, or will inform itself by any proper and available means.” Black on Interpretation of Laws, § 88.
If the section of the irrigation district law providing for advertising for bids is directory, the observance thereof in executing the contract herein is not necessary to its validity; but if mandatory and jurisdictional, the failure to follow its provisions renders the contract invalid: Black on Interpretation of Laws, § 123; 36 Cyc. 1159. The language of this section of the statute does not confer privileges, but, upon the other hand, imposes duties upon the board of directors.
It is a familiar precept that in construction of statutes, effect, when possible, shall be accorded to every section, clause, phrase or word of the legislative act.
“Obviously, in order that effect may be given to every part of an act in accordance with the legislative intent, all the language of the act must be considered and brought into accord.” 25 R. O. L., § 247.
The statute prescribes but one method of contracting. The manner of letting a contract under the act is as follows:
“After adopting a plan for said canal, * * storage reservoirs and works, the board of directors shall give notice by publication * * , for the construction *20of such works * * ; said notice shall set forth that plans and specifications can be seen at the office of the board * * ; the board shall let said work * # to the lowest responsible bidder; or they may reject * * all bids and readvertise for proposals.”
These prerequisites having been performed, the section empowers the board of directors to exercise the right conferred as the result of the notice and the failure to secure a satisfactory bid, by providing that they “may proceed to construct the work under their own superintendence.”
This section of the statute plainly provides the mode of letting a contract for the construction of irrigation works. It clearly expresses the conditions precedent to the awarding thereof. It likewise prescribes the essentials under which the board may proceed to construct the works under their own superintendence.
In Scott v. Ford, 52 Or. 288, 296 (97 Pac. 99), in referring to this rule of construction, “The expression of one thing is the exclusion of another,” the court adopts the following from 19 Cyc. 26:
“Whenever a statute limits a thing to be done in a particular form, it necessarily includes in itself a negative; viz., that the thing shall not be done otherwise. ’ ’
This maxim is applied by Sutherland:
“Enabling statutes, on the principle of expressio tmius est exclusio alterius, impliedly prohibit any other than the statutory mode of doing the acts which they authorize.” 2 Lewis’ Sutherland Statutory Construction, § 627.
See, also, 36 Cyc. 1122; 25 R. C. L. 982; State v. Tucson Gas etc. Co., 15 Ariz. 294 (138 Pac. 781); New Haven v. Whitney, 36 Conn. 374, 375; District *21Twp. v. Dubuque, 7 Iowa, 262, 265; Dalton v. Murphy, 30 Miss. 59; Veazie v. China, 50 Me. 518; Wendel v. Durbin, 26 Wis. 390; Beltzhoover v. Gollings, 101 Pa. St. 293.
“What the law requires for the protection of the taxpayer * * is mandatory and cannot he regarded as directory merely.” 2 Lewis’ Sutherland Statutory Construction, § 628.
The State of Utah has an irrigation district law much like our own. This act referred to repeals the former irrigation district law and enacts in lieu thereof Chapter 68, Laws 1919, “for the organization and government of irrigation districts, and to provide for the acquisition or construction of works * * At Section 11 it is provided, among other things, that:
“The board shall have the power to contract for the purchase of a system of irrigation thereafter to be constructed, construct, purchase, condemn, or otherwise acquire, when necessary for the use of the district, any and all canals, ditches, reservoirs, reservoir sites, lands necessary or incidental to the use and operation of irrigation works.”
Section 15 provides the procedure for the sale and use of the bonds of the district. This section reads, in part, as follows:
“In case no bid is made and accepted as above provided the board of directors, subject to the approval of the state board of certification, is hereby authorized to use said bonds for the purchase of canals, reservoir sites, reservoirs, water rights and works, stock of irrigation, canal, or reservoir companies, or for the construction of any canal, reservoir and works, or otherwise fully to carry out the purposes of this act; provided such bonds shall not be disposed of at less than 95% of the face value thereof.”
*22■Section 22 provides for advertising for bids for tbe construction of the works referred to in tbe foregoing’, or any portion thereof. The language is almost a duplicate of the Oregon statute in reference to publishing notice for bids and for construction under its own superintendence. This statute is applied in the case of Bonneville Irr. Dist. v. Ririe, State Auditor, 57 Utah, 306 (195 Pac. 204), wherein the plaintiff, in an original proceeding, sought the mandate of the court to compel Birie, as state auditor, to certify to certain bonds authorized and issued by it, which the district had contracted to use in payment of construction work.' The complaint alleges that the district was organized under the provisions of Chapter 68, Laws of Utah, 1919, hereinbefore alluded to. The plaintiff avers its proceedings, through its officers, leading up to the authorization of bonds; the advertisement for bids for the sale of the bonds of the district; the lack of bids; that following failure to secure bids
“the plaintiff entered into a contract with a construction company, by the terms of which such construction company agreed to furnish all labor and material for the construction of the irrigation system designated by the plaintiff, and in consideration of which the district agreed to pay and the construction company agreed to accept in payment of such material and labor the bonds of said district at 95% of their par value. ’ ’
In its opinion the court, reviewing the provisions of the statute, particularly Sections 15 and 22, held, that the auditor, who had refused to certify to the bonds because of the provisions contained in section 22 of the irrigation district law of Utah, providing for the letting of contracts for the furnishing of work and *23material for the construction of the irrigation system of the plaintiff, was right. The court says:
“We are clearly of the opinion that the position of the defendant is right. Manifestly, the very purpose and object of requiring a notice asking for competitive bids in section 22 and directing that the contract shall be awarded to the lowest bidder, is to procure the most advantageous contract possible for the district, and that is so regardless of whether the payment for the work and material is to be by bonds of the district or by money received from the sale of the bonds.”
The court further held that the district itself would not be permitted to do the work prior to its calling for competitive bids.
The Nebraska Irrigation District Law is likewise similar to our own, and confers like powers and duties upon the board of directors. In Lincoln etc. Irr. Dist. v. McNeal, 60 Neb. 613 (83 N. W. 847), the Supreme Court of that state held that under the provisions of the Irrigation District Law the work must be advertised for by publication of notice and the bids received under such notice either accepted or rejected before the board is authorized to proceed with the construction work under its own superintendence. To like effect is 3 Kinney on Irrigation and Water Rights (2 ed.), § 1424.
If the law-making body of this state had intended that the bonds of the district might be used in payment for labor and material without advertising for bids for construction contracts, it would have said so. The legislature of the State of Washington made such provision in its Irrigation Code. See Section 6450, Remington Code of 1915, as amended by the addition of two exceptions, one of which reads:
*24“Provided that the provisions of this section in regard to public bidding shall not apply in cases where the board is authorized to exchange bonds of the district in payment for labor and material.”
The Irrigation District Law relating to the mode of doing construction work is not unlike the statute of this state providing fur the building of bridges by counties. Under our statute the County Court has the authority — ■
“to provide for the erection * * of public bridges upon any road or highway established by public authority.” Or. L., § 937, subd. 4.
Also,
It is further provided that “The county courts of the several counties of this state are * * .authorized to apply, in their discretion, any money in the county treasury not otherwise appropriated, toward defraying the expense of building * * bridges on any of the county or state roads.” Or. L., §4717.
Now as to the mode: Whenever a bridge is to be erected, the cost of which shall exceed the sum of $500, the County Court must advertise for sealed bids. If such bids are unsatisfactory, it may reject any or all bids received, and may, in its discretion, employ a suitable superintendent and assistants and procure the necessary material and cause such bridge to be constructed: Or. L., § 4719.
The statute requiring advertising for bids, under each law, is not permissive, but mandatory.
Furthermore, contractors dealing with irrigation districts are charged, at their peril, with knowledge of the authority of the board of directors. Both parties know the law. The statute defining the extent of the powers of the directors is a general act.
*25Irrigation district directors, being public officers, are held more strictly within the express limitation of their authority than are officers' of a private corporation: Tiedeman, Municipal Corporations, § 170. The following defines a mandatory statute:
“When a fair interpretation of a statute which directs acts or proceedings to be done in a certain way shows that the legislature intended a compliance with, such provisions to be essential to the validity of the act or proceeding, or when some antecedent and prerequisite conditions must exist prior to the exercise of power, or must be performed before certain other powers can be exercised, then the statute must be regarded as mandatory.” 36 Cyc. 1158, 1159.
The district had no right to disregard the plain provisions of the law in contracting, because—
“Mandatory statutes are imperative; they must be strictly pursued; otherwise a proceeding which is taken ostensibly by virtue thereof will be void.” 2 Lewis ’ Sutherland Statutory Construction, § 627.
“Those dealing with these officials are chargeable with knowledge of the limitations upon their power to contract, and where they transgress the powers their acts are void and will bind no one. * * Nor may a contractor rely upon a claim by him that the public officials have frequently before made similar transactions, for however common such occasions they cannot establish a usage in cases not authorized. Custom cannot be made to substitute for undelegated authority. And the receipt of the benefits will not imply a promise.” Donnelly, The Law of Public Contracts, § 11.
Again, this author, in his valuable treatise, says:
“When a statute confers on a public officer the power to enter into a contract and requires the officer to advertise for bids before making the contract, such advertising is a condition precedent to the grant of authority and without the advertising there is no authority. Hence any contract not made through *26advertising for bids, when so required, is void.” Donnelly, The Law of Public Contracts, § 112'.
Construction contracts are invalid when not let as prescribed in accordance with the mandatory provisions of the Irrigation District Law: Terwilliger Land Co. v. Portland, 62 Or. 101, 106 (123 Pac. 57); Temple v. Portland, 77 Or. 559, 566 (151 Pac. 721); Montague-O’Reilly v. Milwaukie, 101 Or. 178, 191, 192 (193 Pac. 821, 199 Pac. 605).
“A provision in a charter, statute or ordinance requiring a contract to be let by competitive bidding is mandatory, and unless complied with the contract is void.” 28 Cyc. 1025.
The following statement contained in 20 Am. & Eng. Ency. of Law (2 ed.), page 1165, has been cited by the courts many times with approval:
‘ ‘ The general rule is that a provision with reference to the letting of contracts on bids is mandatory and essential to the validity of contracts entered into, in the absence of which no liability is imposed even though fully performed by the other party thereto and substantial benefits are conferred on the city.”
Also see the authorities there cited under notes 7 and 8.
“If the statute,” says a text-writer, “requires competitive bidding, a contract which is not let upon competitive bidding is invalid.” 3 Page on the Law of Contracts, § 1936; also authorities under note 2.
The same author states, at Section 1916:
“The statutes often require the contract to be let after advertising, to the ‘lowest,’ the ‘lowest and best,’ or the ‘lowest responsible’ bidder. A contract let without complying with this requirement is unenforceable.”
Again, quoting from'the same authority at Section 1962:
*27“ * * If the contract is in violation of a mandatory statute, and is contrary to public policy, no recovery can be had either on the contract or on quantum meruit
Also see authorities cited in support thereof under note 7.
The law, as laid down by text-writers and court decisions, is that—
“When the municipal authorities are required by statute to award contracts to the lowest bidder, a contract not so awarded is illegal and its illegality may be pleaded by the city in an action brought thereon. * * If notice, advertising and similar preliminaries are required by statute, neither the corporation nor any of its officials can make a valid contract which shall bind the corporation unless the statute is rigidly complied with.” Tiedeman, Municipal Corporations, § 172.
To the same effect is 1 Beach on Public Corporations, Section 250, and numerous authorities there cited.
A standard authority on municipal law has written:
“Where the charter or incorporating act requires the officers of the city to award contracts to the lowest bidder, a contract made in violation of its requirements is illegal, and in an action brought on such contract for the work the city may plead its illegality in defense; and neither the municipality nor its subordinate officers can make a binding contract for such work except in compliance with the requirements of the law.” 2 Dillon, Municipal Corporations, 801.
“Where competitive bidding is required by a valid provision in a statute * * , the provision is mandatory and must be fully complied with or else the contract will be invalid and unenforceable against the municipality. This proposition has been decided in one phase or another in a multitude of cases.” 3 McQuillin, Municipal Corporations, § 1185. See numerous cases cited under note 47.
*28In his supplement to the above work, the author has said:
“The purpose of requiring bids is to guard against favoritism, improvidence, extravagance and corruption in the awarding of municipal contracts, and these requirements should be so construed and administered as to accomplish such purpose fairly and reasonably. The requirement of competitive bidding in the letting of municipal contracts is uniformly construed as mandatory and jurisdictional, and nonobservance will render the contract void and unenforceable.” 7 McQuillin, Municipal Corporations (Supp.), §§ 1184, 1185; citing the following additional authorities. Seysler v. Mowery, 29 Idaho, 412 (160 Pac. 262); Williams v. Topeka, 85 Kan. 857 (118 Pac. 864, Ann. Cas. 1913A, 497, 38 L. R. A. (N. S.) 672); McGovern v. Trenton, 84 N. J. L. 237 (86 Atl. 539, 541); Atkinson v. Webster City, 177 Iowa, 659 (158 N. W. 473, 479); Arthur v. Petaluma, 27 Cal. App. 782 (151 Pac. 183); Lincoln v. Thompson, 190 Ill. App. 536; Hoosier Construction Co. v. Seibert, 63 Ind. App. 594 (114 N. E. 981, 984); Edwards v. Cooper, 168 Ind. 54 (79 N. E. 1047); Arpin v. Thief River Falls, 122 Minn. 34 (141 N. W. 833); Thresher v. Kirkville (Mo. 1918), 204 S. W. 804; Lewis v. Philadelphia, 235 Pa. 260 (84 Atl. 33); Philadelphia Co. v. Pittsburg, 253 Pa. 147 (97 Atl. 1083); Dolan v. Schoen, 261 Pa. 11 (104 Atl. 149); Will v. Bismark, 36 N. D. 570 (163 N. W. 550); Flynn v. Philadelphia, 258 Pa. 355, 361 (102 Atl. 24).
It should be deemed to be settled law in this state that under an ordinance or statute requiring competitive bids for public contracts, that mode is exclusive and must be followed, or else the contract is void: Springfield Milling Co. v. Lane County, 5 Or. 265, 267; Grafton v. City of Shellwood, 24 Or. 118, 120 (32 Pac. 1026); Terwilliger Land Co. v. Portland, supra; Montague-O’Reilly v. Milwaukie, supra. *29Also see Watson v. City of Salem, 84 Or. 666, 670 (164 Pac. 567, 1184).
“Statutes providing for competitive bidding * * are enacted for the benefit of property holders and taxpayers of the municipalities, and not for the benefit of contractors and bidders.” 1 Elliott, Roads and Streets (3 ed.), § 638.
Nearly half a century ago this court announced the reason for the rule requiring competitive bidding by declaring:
“This mode of proceeding prevents jobbery and favoritism, and such was the manifest intention of this provision of the statute.” Springfield Milling Co. v. Lane County, supra.
To similar effect is Terwilliger Land Co. v. Portland, supra. Other courts assign like reasons. See McGovern v. Trenton, 84 N. J. L. 237 (86 Atl. 539, 541).
The purpose of such provisions as the section requiring competitive bidding is “to safeguard public funds and prevent favoritism, fraud and extravagance in their expenditures”; Seysler v. Mowery, 29 Idaho, 412 (160 Pac. 262); “to insure competition in letting contracts for such improvements, to protect the taxpayers and the public.” Williams v. Topeka, 85 Kan. 857 (118 Pac. 864, Ann. Cas. 1914A 497, 38 L. R. A. (N. S.) 672).
“The restrictive provisions of the statute were evidently inserted for the protection and benefit of the public and were intended to guard against favoritism, extravagance or corruption in the letting of contracts for- any public work. * * And when the law prescribes the mode which they must pursue in the exercise of these powers, it excludes all other modes of procedure.” Saddler v. Eureka County, 15 Nev. 39.
*30“Experience has shown that this policy is necessary to prevent abuses and protect the public treasury from depletion by unscrupulous public officers.” Buchanan Bridge Co. v. Campbell, 60 Ohio, 416, 420 (54 N. E. 372).
“The act (requiring competitive bidding) was designed to remedy an existing evil. Its provisions are not formal hut material and substantial. Peck-Williamson Heating & V. Co. v. Steen Township, 30 Ind. App. 637 (66 N. E. 909, 910).
To like effect is La France Co. v. Syracuse, 33 Misc. Rep. 516 (68 N. Y. Supp. 894, 896).
For the purpose of sustaining its cause the plaintiff has cited two Oregon cases, viz., Ward v. Forest Grove, 20 Or. 355 (25 Pac. 1020), and Tone v. Tillamook City, 58 Or. 382 (114 Pac. 938). These cases are not out of harmony with the decisions of this court noted above. In the case of Ward v. Town of Forest Grove, supra, the plaintiff rendered services as physician, in the care of smallpox patients, at the instance of the officers of the city and “with their full knowledge and consent” while acting within the scope of their prescribed duty. The following excerpt from the opinion of the court is enlightening:
“This is not a case where the officers of the corporation have exceeded their authority, nor is it a case where the mode of contracting is specially prescribed and limited by the charter.”
In the case of Tone v. Tillamook City, supra, the city acquired a right of way across the grantor’s land, to lay a pipe-line for the purpose of carrying water. A consideration therefor was the right of the grantor to take a limited amount of water from the pipe-line of the municipality. In rendering the opinion, Mr. Justice McBride said:
*31“The covenant that the grantors * * were to have the right to take free a certain quantity of water was a consideration for the deed, perhaps the main consideration, and until defendant abandons or offers to reconvey the right of way granted, it cannot be heard to say that its contract was ultra vires, unless there is shown some provision of its charter absolutely or by necessary implication prohibiting it from so contracting.”
This case is in line with the holdings of many courts to the effect that when property has been sold to a municipality under a contract which is ultra vires and payment is denied, such property may be recovered whenever it can be removed without serious injury or inconvenience to the public: 3 Page on Contracts, § 1959. In the Tone case the court carefully points out that the transaction was not contrary to any provision of its charter, while in the case at bar the contract is palpably contrary to the mandatory statute requiring advertisement for bids. The Tone case does not overrule the earlier Oregon cases hereinbefore cited, nor does its holding conflict with the doctrine there announced and upheld in the later Oregon cases above referred to.
The statute expresses the ruling public policy of the state with reference to contracting with irrigation districts.
The law of the case at issue is well settled in this jurisdiction. The decisions are in harmony. The law means what it says. Its commands must be obeyed. This court is powerless to annul a valid statute, even though its application may seem harsh. The plaintiff knowingly made the situation. It contracted in violation of law.
*32The plaintiff argues that the contract has been ratified by the municipality. Many decisions hold that a void contract cannot be ratified. Such is the g’eneral doctrine. The district could not ratify the contract without complying with the imperative provisions of the statute, and this it never did.
“If a public corporation has power to ratify a contract, it can ratify it only by acts as formal as those which were necessary to enter into the original contract in the first instance.” 3 Page on The Law of Contracts, § 1967; citing Astoria v. American La France Fire Engine Co., 225 Fed. 21 (139 C. C. A. 80); McCracken v. San Francisco, 16 Cal. 591; Durango v. Pennington, 8 Colo. 257 (7 Pac. 14).
To like effect is Cross v. Mayer, etc., 18 N. J. Eq. 305. Another text-writer has thus stated the formula :
“When a mandatory mode of execution of a contract is prescribed by statute, the act of ratification of an unauthorized contract must comply with the provisions of the statute regulating the manner of entering into the original contract.” 1 Smith, Municipal Corporations, § 261.
To similar effect is Tiedeman, Municipal Corporations, 170. The editors of Ruling Case Law have written:
“It is clear that the attempted ratification by a municipal corporation of a contract which it has no power to enter into is ineffectual and cannot render the contract a binding obligation. So also when the mode in which a municipal corporation may act on any given subject is prescribed by its charter, the mode must be followed, and no action not taken in the prescribed mode can be ratified in disregard of that mode by any subsequent action of the corporate authorities. * * For this reason, when a contract is invalid because of the failure to comply with *33certain essential preliminary requirements of law, the contract cannot he ratified by the municipality unless such requirements are complied with.” 19 R. C. L., pp. 1074, 1075; citing in support of the last proposition as to manner of ratification: Indianapolis v. Wann, 144 Ind. 175 (42 N. E. 901, 31 L. R. A. 743); Gutta Percha etc. Mfg. Co. v. Ogalalla, 40 Neb. 775 (59 N. W. 513, 42 Am. St. Rep. 696, and note); Chippewa Bridge Co. v. Durand, 122 Wis. 85 (99 N. W. 603, 106 Am. St. Rep. 931); note L. R. A. 1915A, 1026, 1027.
The district is not liable to the plaintiff upon an implied contract. In the case of Springfield Milling Co. v. Lane County, supra, this court said, at page 267:
“The general doctrine unquestionably is that when one receives the benefit of another’s work or property, he is bound to pay for the same, and this doctrine applies as well to corporations as to individuals in cases where there is no restriction imposed by law upon the corporation against making in direct terms a contract like the one sought to be implied; but where there exist legal restrictions which disable a corporation to agree in express terms to pay money, the law will not imply any such agreement against the corporation. (Brady v. Mayor, 2 Bosworth 173; Zottman v. San Francisco, 20 Cal. 102-105 [81 Am. Dec. 96].) This rule may sometimes work a hardship upon a contractor who, without having considered whether the law has been complied with or not, has performed labor or furnished material for a public corporation, and expects compensation therefor, the same as if it had been done or furnished for a private individual. But, nevertheless, the authorities hold that a contractor, no less than the officers of a muncipal corporation, when dealing in a matter expressly provided for by law, must see to .it that the law is complied with. Where work is done without authority, upon the streets of a city, liability does not follow because the streets may *34be improved thereby or their use continued. Such continued use constitutes no such evidence of acceptance as to create a liability against the corporation (20 Cal. 107).”
The opinion in the case of Zottman v. San Francisco, 20 Cal. 102 (81 Am. Dec. 96), referred to in the foregoing quotation, was rendered by Fields, C. J., and has been cited with approval over and over again by courts and text-writers. Among the many decisions supporting the doctrine announced by this court in the Springfield Milling Co. case is Reams v. Cooley, 171 Cal. 150 (152 Pac. 293, Ann. Cas. 1917A, 1260). This case is the subject of a note therein, reading:
“As a general rule, there is no implied liability on the part of a municipality under a contract let contrary to a statute requiring competitive bidding’, though the municipality has received the benefit of performance by the other party.” See list of cases there cited.
In 27 L. B. A. (N. S.), pp. 1117-1130, is a valuable note where many authorities are collected supporting the proposition that—
“A municipality or other public corporation having general power to contract with reference to the subject matter of an express contract invalid for some irregularity in the execution thereof, is liable upon an implied contract for any benefit received thereunder where the form or manner of letting or execution does not violate any statutory resti’iction upon the power of such corporation to contract, and it is not otherwise violative of public policy.”
To this doctrine just stated, we assent. However, under the facts in the instant case, it does not apply. In the same note (pp. 1120, 1121), the editor states the rule that does apply, viz.;
*35“By the great weight of authority, where by statute the power of a municipality or other public corporation to make a contract is limited to a certain manner and under certain circumstances, and any other manner of entering into a contract, agreement or obligation is expressly or impliedly forbidden, no implied liability can arise against the municipality for benefits received under a contract within the scope of such statute and violative thereof.” Citing numerous authorities, including Springfield Milling Co. v. Lane County, supra.
The books contain many illustrative cases, such as Bartlett v. Lowell, 201 Mass. 151 (87 N. E. 195), where gravel was sold and used in a city street; Chippewa Bridge Co. v. Durand, 122 Wis. 85 (99 N. W. 603, 106 Am. St. Rep. 931); Reams v. Cooley, supra, involving work on schoolhouse; Nichols v. State, 11 Tex. Civ. App. 332 (32 S. W. 452), labor and material upon a public building, and Montague-O’Reilly v. Milwaukie, supra, the paving of streets.
Defendant’s suit in Crook County against the plaintiff, set forth in the reply on file herein, does not estop the defendant in this cause. The pleadings do not inform us as to whether or not a hearing was ever had or any judgment rendered in that cause. It is elementary that a pleading is to be construed most strongly against the pleader. A well-established rule is that no intendments are made in favor of a plea of estoppel and it is incumbent on the pleader to state all the facts essential to the existence of an estoppel: Hoosier Construction Co. v. Seibert, 63 Ind. App. 594 (114 N. E. 985). See 21 C. J., pp. 1223-1226. The presumption is that no judgment was ever rendered in that cause. The editors of Ruling Case Law say:'
*36“The principles governing election of remedies are necessarily based upon the supposition that two or more remedies exist. If in fact or in law only one remedy exists, there can be no election by the pursuit of another and mistaken remedy. It is a well-established rule that the choice of a fancied remedy that never existed and the futile pursuit of it, either because the facts turn out to be different from what the plaintiff supposed them to be, or the law applicable to the facts is found to be other than supposed, though the first action proceeds to judgment, does not preclude the plaintiff from thereafter invoking the proper remedy. * * Even where a party has pursued a remedy which would have entitled him to some relief, and later had discovered facts which disclose a better remedy, he may follow the better remedy if no such conditions of injury amounting to an estoppel have resulted to the other party.” 9 R. C. L., pp. 962, 963.
We conclude by adopting the following from the case of Buchanan Bridge Co. v. Campbell, 60 Ohio, 419 (54 N. E. 374), wherein a bridge contract was let without advertising for bids. The court said, at pages 419-426:
“Whatever the rule may be elsewhere, in this state the public policy * * is, that to bind the state, a county or city for supplies of any kind, the purchase must be substantially in conformity to the statute on that subject, and that contracts made in violation or disregard of such, statutes are void,— not merely voidable,: — and that courts will not lend their aid to enforce such a contract directly or indirectly, but will leave the parties where they have placed themselves. * * The manner of purchasing, contracting for, and erecting a bridge by county commissioners, is regulated and controlled by statute', and nothing is left to inference. * * The statutes are notice to the world as to the extent of the powers of the commissioners, and the bridge company is bound by that notice. * * The plaintiff, seeing that *37the contract must be held to be void, seeks to recover on the ground that the commissioners received and retained the bridge and promised to pay what it is reasonably worth. * * The answer to this is that the commissioners have no power to bind the county in that way, and to allow such a course to be pursued would permit the evasion of the statutes.”
In this case, the defendant has paid the plaintiff over $300,000 for labor and material used in the construction of its canal and dam. According to plaintiff’s allegations, a large sum remains due and unpaid. Fair dealing would seem to demand payment or a return of that which was furnished and unpaid under the alleged contract. However, a return cannot be had. Nor can we hold that the reasonable value of the material and services supplied may be collected by the plaintiff from the defendant, for that would destroy the effect of a statute declaratory of the state’s public policy and enacted by the legislature for the protection of property holders and taxpayers. The big fact in this case is that it involves the public policy of the state. That policy is lawful and must be sustained, regardless of the plaintiff’s claim as to the sum owing it. The principle of law is the same, whether the amount involved be one hundred, or one hundred thousand, dollars.
This case is affirmed. Affirmed.
Burnett, C. J., not sitting.
*38Former opinion sustained on rehearing June 12, 1923.